Citation Nr: 1618936	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967 and February 1991 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in March 2016 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2015); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The claim on appeal has been adjudicated as a claim for service connection for pes planus.  In light of the Veteran's long history of foot treatment and evidence of several different bilateral foot diagnoses in the record, to include pes planus, metatarsalgia, plantar fasciitis, hallux valgus, and hammertoes, the Board has expanded his claim to include consideration of whether service connection may be warranted for any bilateral foot disorder.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) ((a claim for benefits for one psychiatric disability also encompasses benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  The issue has been recharacterized as on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Review of the record, to include the service treatment records (STRs) from both periods of service and post service treatment documents, reflects no mention of flat feet until approximately 1993.  Since that time, the Veteran has been seen on an ongoing basis for foot problems.  His various problems have been diagnosed as pes planus, metatarsalgia, plant fasciitis, hallux valgus, and hammertoes.  (See, e.g., VA examination report of June 2010 and private report of February 2016.).  On more than one occasion, to include at his 2016 hearing, the Veteran has argued that his claim should be based on aggravation of preexisting flat feet as he had such prior to entry into his first period of service.  He argues that his flat feet, which gave him no real problems prior to service, were aggravated beyond natural progression during service, particularly his second period of duty.  In support of his claim are two statements from 2011 as provided by another serviceman who recalled that the Veteran had foot problems during Operation Desert Shield/Desert Storm.  

In more details, the Board notes that the claims file includes a June 2010 VA examination report that does not support the Veteran's contention that his preexisting pes planus was aggravated during service.  The examiner diagnosed additional foot disorders but did not specifically address their etiology.  For rationale, the examiner primarily referred to the lack of documentation of flat feet during service.  

Recently added to the record was a private physician's February 2016 report.  That examiner diagnosed pes planus, metatarsalgia, hallux valgus, and plantar fasciitis.  After reviewing the Veteran's record, it was the physician's opinion that his foot disorders were "aggravated/injured" by his military service in 1991.  

Under the circumstances of this case, additional examination is necessary.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his foot disorders on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  After securing any outstanding VA and/or private treatment records, the Veteran should be afforded the appropriate examination to ascertain the etiology of any bilateral foot disorders.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical records, and statements and testimony.  The Veteran is competent to state the following: that he entered service with flat feet, that his inservice duties to include marching, climbing, and jumping during service resulted in him experiencing pain in both feet. 

The examiner is requested to identify all foot disorders, including flat feet (pes planus), metatarsalgia, hallux valgus, plantar fasciitis, and hammertoes.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder is causally or etiologically related to the Veteran's military service or associated with any service-connected disorder.  

The examiner should also state whether the Veteran's flat feet (pes planus) or any other foot disorder found clearly and unmistakably preexisted his entrance into either period of service.  The examiner is asked to consider that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood.  

If the examiner determines that pes planus or any other foot disorder clearly and unmistakably preexisted service, the examiner is requested to determine whether the preexisting disorder clearly and unmistakably was not aggravated during service.  In other words, did the preexisting foot disorder undergo any degree of worsening during service?  For purposes of this question, the examiner should consider "aggravation" and "worsening" to mean that there was a permanent increase in severity beyond the natural progression of the disease.  

If the examiner determines that the Veteran's foot disorder underwent any degree of aggravation service, the examiner is asked to clarify whether this aggravation represents a permanent worsening of the underlying pathology due to service rather than a temporary or intermittent flare-up(s) resulting from service.  Likewise, the examiner is asked to clarify whether any aggravation during service, if found, was due to the natural progression of the condition.  

For all opinions, a clear explanation based on the facts of this case and medical principles is required.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, including any further VA examination or testing.  

5.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

